Name: Commission Regulation (EEC) No 649/86 of 28 February 1986 adopting the list of wines produced in Portugal falling within heading No 22.05 of the Common Customs Tariff that are to be treated as quality wines produced in specified regions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 60 / 57 COMMISSION REGULATION (EEC) No 649 / 86 of 28 February 1986 adopting the list of wines produced in Portugal falling within heading No 22.05 of the Common Customs Tariff that are to be treated as quality wines produced in specified regions  Vinho do Porto which may also be presented under the names Porto , Vin de Porto , Oporto , Port , Port wine , Portwein , Portvin or Portwijn ,  Vinho da Madeira , which may also be presented under the names Madeira , Madeirawein , Madeira wine , vin de MadÃ ¨re , Madera , vino di Madera or Madeira wijn ,  Moscatel de SetÃ ºbal or SetÃ ºbal ,  Carcavelos ; ( b ) Other wines produced in accordance with the national legislation in force on 'denomina^ao de origem controlada':  Vinho Verde ,  Dao ,  Douro ,  Bucelas , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 482 / 86 of 25 February 1986 determining the wines produced in Portugal falling within heading No 22.05 of the Common Customs Tariff that are to be treated as quality wines produced in specified regions ( J ), and in particular Article 1 ( 2 ) thereof , Whereas Regulation (EEC ) No 482 / 86 determined in accordance with the third indent of the second subparagraph of Article 268 ( 2 ) ( a ) of the Act of Accession the wines produced in Portugal that are to be treated as quality wines produced in specified regions ; whereas the list of these wines should therefore be adopted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , HAS ADOPTED THIS REGULATION : Article 1 The wines produced in Portugal which are referred to in the first and third indents of the second subparagraph of Article 268 ( 2 ) of the Act of Accession shall be the following , respectively : ( a ) Liqueur wines produced in accordance with the national legislation in force on 'denomina^ao de origem controlada ':  Colares ,  Bairrada ,  Algarve (with or without the names Lagoa , Lagos , Portimao or Tavira ), and wines produced in accordance with the national legislation in force on the ' indica^ao de proveniencia regulamentada ':  Tras-os-Montes ,  Beiras ,  Ribatejo-Oeste . Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President 0 ) OJ No L 54 , 1 . 3 . 1986 , p. 6 .